Citation Nr: 1711632	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  06-18 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for lupus erythematosus.

2. Entitlement to service connection for residuals of a kidney transplant, to include as secondary to lupus erythematosus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1984.

These matters come before the Board of Veterans' Appeals (Board) from an August 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified at a videoconference hearing before a Veteran's Law Judge in February 2009. A transcript of the hearing was prepared and associated with the claims file. In March 2010, the Veteran requested another hearing because the Veteran's Law Judge who conducted his initial hearing was no longer with the Board. The Board issued a remand for a new hearing in compliance with this request in April 2010. In June 2010, the Veteran's representative contacted the RO and indicated the Veteran had agreed to proceed without another hearing.

The claims were previously before the Board in March 2009 and April 2010, at which time they were remanded for additional development. In a September 2010 decision, the Board denied the Veteran's claims. The Veteran subsequently appealed the decision to the United States Court of Appeals for Veteran's Claims (Court). While the case was pending at the Court, the Veteran's attorney and the VA office of the General Counsel filed a joint motion to vacate the Board's decision and remand the Veteran's claims for readjudication. In a September 2011 Order, the Court granted the motion, vacated the Board's September 2010 decision, and remanded this case to the Board for readjudication.

The Board again remanded this matter in March 2013 for additional development. In consideration of the appeal, the Board is satisfied there was substantial compliance with the remand directives and will proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).

A June 2016 Supplemental Statement of the Case (SSOC) issued by the RO continued to deny service connection for lupus erythematosus and residuals of a kidney transplant.


FINDINGS OF FACT

1. The competent and probative evidence of record is against a finding that lupus erythematosus is related to active military service, and it is not shown to have been manifested in service or within one year after separation from service.

2. The competent and probative evidence of record is against a finding that residuals of a kidney transplant are related to active military service or incident thereof.


CONCLUSIONS OF LAW

1. The criteria for service connection for lupus erythematosus have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. The criteria for service connection for residuals of a kidney transplant have not been met. 38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 1137, 5107; 38 U.S.C.A. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Additionally, the Board finds there has been substantial compliance with its March 2013 remand directives. The Veteran was provided VA examinations in June 2012 and March 2015 with an examiner other than the one who provided the June 2009 VA examination. The examiner, after reviewing the claims file and the Board's March 2013 remand, conducted all necessary diagnostic testing and provided an opinion as to the etiology of the Veteran's lupus erythematosus at both examinations. The examiner included a discussion of the Veteran's lay statements regarding his description of in-service rash and pain in the lower extremities as well as the documented hospitalization aboard the USS Carl Vinson while in service. The examiner's rationale regarding the etiology of the Veteran's lupus erythematosus also included reference to the September 2005 "buddy statement" and the significance of the June 1992 hospitalization for a jugular vein thrombosis. The Veteran's claims were readjudicated, and a June 2016 SSOC continued to deny service connection for lupus erythematosus and residuals from a kidney transplant.

Based on the foregoing, the Board finds the RO substantially complied with the mandates of the remand, and no further remand is necessary. Stegall, 11 Vet. App at 268. Therefore, the Board will proceed to review and decide the claims based on the evidence of record.

2. Service Connection, Generally

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b).

The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran. Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011). This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record. See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34. A lay person is competent to report the onset and continuity of his symptomatology. Id. at 438. Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a lay person, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person. See Kahana, 24 Vet. App. at 433, n. 4.

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013). In making its ultimate determination, the Board must give a Veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence. Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

3. Service Connection, Lupus Erythematosus 

The Veteran was diagnosed with lupus erythematosus in 1994. Thus, the requirement for a current disability has been met. However, the Board finds the service treatment records (STRs) are silent in regard to any diagnosis of lupus erythematosus or any incident or treatment notes suggesting symptoms of lupus erythematosus while in service, and the Board finds as fact that the STRs are complete and there are no missing hospitalization reports, which will be explained in more detail below.

The Veteran testified at his February 2009 hearing that he was hospitalized three to four times in service because his legs were swollen, red, hard, and sensitive to touch. He reported being given a spinal tap at one hospitalization but was never given a diagnosis. It is the Veteran's belief that these hospitalizations were symptoms of lupus erythematosus. A buddy statement written by a fellow service-member corroborated at least one hospitalization, reporting that the Veteran was hospitalized for two weeks or longer with leg pain, and that the Veteran's leg was red and hard. The buddy statement also indicated the Veteran was given a spinal tap, but the results were negative.

In June 1992, when seeing a doctor for a jugular vein thrombosis, the Veteran reported that he had been hospitalized in service two times for cellulitis, described as redness and swelling in his lower extremities. In a November 1994 private medical record, one of the Veteran's treating physicians indicated the Veteran's first conceivable problem related to his lupus erythematosus was his 1992 jugular vein thrombosis.

The Board finds the Veteran and his fellow service member are competent to report that the Veteran was hospitalized in service and the symptoms leading to those hospitalizations. However, the Veteran is not competent to diagnose his symptoms as lupus erythematosus or cellulitis. Furthermore, the Board finds the STRs more probative because they are complete and were created contemporaneously with the Veteran's service and thus provide a more accurate representation of the Veteran's symptoms during service.

The STRs indicate the Veteran was hospitalized in January 1983. The hospitalization report shows that the Veteran was suffering from fever, chills, cough, headaches, and a sore throat. The Veteran was noted as being otherwise healthy, and his extremities were reported as "negative." The hospitalization report indicates the Veteran was given a spinal tap to rule out meningitis, and the results were negative. The Veteran was discharged five days later, and at that time he was symptom free other than headaches. The Board finds this hospitalization report to be thorough.  It makes no mention of any symptoms related to red or swollen extremities. The physical examination performed while the Veteran was hospitalized indicates that the examiner did, in fact, inspect the Veteran's extremities, as he or she noted that the Veteran's throat was red with filmy exudate, the neck was mildly tender, and the abdomen was slightly tender at the right upper quadrant and epigastrium. Such clinical findings would lend credence to a finding that the examiner physically examined each system discussed in the physical examination. Thus, the Board concludes that the examiner's finding that the Veteran's extremities were normal is an accurate finding made by the medical professional. At a minimum, this hospitalization did not pertain to treatment for a skin rash or swollen legs. 

The STRs are silent in regard to any other hospitalizations or symptoms related to pain or swelling in the lower extremities. The Board finds as fact that the Veteran had one hospitalization during service, which occurred in January 1983. Supporting this finding is the hospitalization report and a document entitled, "Abstract of Service and Medical History." The hospitalization report shows that under "History of Present Illness," the examiner wrote, "Past history and review of systems was noncontributory. He was healthy otherwise." The Board finds it reasonable to conclude that had the Veteran been hospitalized previously, the examiner would likely have documented that in this portion of the hospitalization report, as such medical history would be relevant. The abstract shows an entry that the Veteran was admitted in January 1983 with "Fever, etiol[ogy unknown]."  Thus, this abstract and the service hospitalization report are consistent with each other-one hospitalization and one entry in the abstract. The Board finds that had additional hospitalizations occurred during the Veteran's service, they would have been documented in this abstract or the hospitalization records would be in the file. There is a second entry in the abstract, which covers a period from January 1983 to September 1984, which covers the remainder of the Veteran's period of active service following the January 1983 hospitalization. Thus, this abstract was reviewed again between 1983 and 1984, and there are no other hospitalizations documented. The fact that these two documents are in complete agreement with one another lends credence to the finding that the Veteran had one hospitalization during service.

The Veteran's STRs also contain a medical examination, conducted in May 1983, and an exit examination, conducted in September 1984. Both of these examinations are thorough, as the examiner made both normal and abnormal clinical findings, which would indicate the examiner inspected each of the systems listed on the examination reports. These examinations specifically addressed the lower extremities, which were clinically normal at both times, and no notes were made regarding any recurring issues with pain or swelling (notes were made pertaining to other systems). Furthermore, the Veteran completed a Report of Medical History in May 1983, at which point, he had been in service almost three of his four years, and he did not check "yes" to the question of ever being a patient in any type of hospital. He also checked "no" the questions asking about a medical history of any skin disease or cramps in his legs while in service. Thus, the Veteran was presented with the opportunity to report any past or current history of hospitalization and symptoms he had experienced, and his specific denials of these symptoms or hospitalizations is highly probative, as he made them contemporaneously with his service, which statements tend to be credible. 

The Board is aware that the Veteran's denial of having been hospitalized is inconsistent with the fact that he was, in fact, hospitalized in January 1983. However, what is probative about the Veteran's denial of any hospitalization is that he claims he was hospitalized three to four times in service. If someone was hospitalized that many times over a relatively short period of time, the person would likely have checked "yes" to that question. It is possible that the Veteran did not check yes because the January 1983 hospitalization did not result in a serious illness, and he was discharged with minimal symptoms five days later. 

The Board acknowledges the Veteran's November 2015 examination in which the examiner indicated the Veteran's lay statements regarding his in-service hospitalizations and swelling and pain in the lower extremities, if true, could be manifestations of lupus erythematosus in service. This examiner went on to opine that it is possible those treating the Veteran in service failed to document the Veteran's lower extremity symptoms, and, therefore, the first presentation of lupus erythematosus was in service. However, the Board is the fact finder and does not find that the examiner's belief is supported by the contemporaneous records. Again, it is clear that the Veteran's extremities were physically examined at the time of the January 1983 hospitalization. The fact that a finding of "negative" was entered supports the Board's decision to not accept the examiner's belief that the in-service medical professionals did not physically examine the Veteran's lower extremities. Again, the Veteran denied a medical history of skin diseases or cramps in his legs in May 1983, almost three years into his four-year period of service, and the Veteran would have been in the best position to describe what symptoms he had experienced during his service.

The Board is aware that in the 1992 private medical records, it shows that the Veteran reported he was hospitalized two times in service for cellulitis. It has considered that statement thoroughly and how it pertains to his claim for service connection. However, the STRs created contemporaneously with service do not support this allegation of the Veteran being hospitalized-or even treated for-cellulitis during service. Thus, it finds as fact that there were no hospitalizations in service pertaining to cellulitis in the lower extremities. 

After weighing the evidence, the Board finds the Veteran's STRs to be a more accurate representation of the Veteran's health while in service. Therefore, the Veteran's allegation and the lay statement attempting to establish problems with the Veteran's lower extremities in service are accorded lessened probative value.  The STRs are silent for any diagnosis of lupus erythematosus while in service. Absent an in-service injury or disease, direct service connection must be denied. The examiner's opinion that the Veteran's Lupus erythematosus had its onset in service relies on statements from the Veteran and a fellow service member, which the Board finds are not credible. Therefore, this is a medical opinion based on an inaccurate factual history, and such opinion, therefore, has no probative value. Reonal v. Brown, 5 Vet. App. 458, 461 (1993); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005). 

Lupus erythematosus is considered to be a chronic disease under 38 C.F.R. § 3.309(a). The Veteran did not receive a diagnosis of lupus erythematosus until 1994, 10 years after he was discharged from service. The Veteran's diagnosing physician in treatment notes from November 1994 noted the "first conceivably related problem[] started in 1992 when [the Veteran] presented with a venous clot in his neck." Even assuming the Veteran's lupus erythematosus first presented in 1992, the disability did not manifest to a compensable degree within one year of separation of service. As a result, there is no presumption the Veteran's lupus erythematosus is service-connected under 38 C.F.R. § 3.307(a).

In regard to the continuity of symptomatology since service, as noted above, the Veteran was not diagnosed with lupus erythematosus, nor does the Board find the STRs or other medical treatment records indicate the Veteran had symptoms that could be related to his current lupus erythematosus, prior to 1992. The Board finds there is no continuity of symptomatology between the Veteran's active service and the Veteran's post service diagnosis of lupus erythematosus.

Because the preponderance of the evidence is against the claim of service connection for lupus erythematosus, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

4. Service Connection, Residuals from a Kidney Transplant

The VA examiner opined the Veteran's lupus erythematosus clearly caused the Veteran's kidney's to fail, necessitating the kidney transplant. However, as the Board is denying service connection for lupus erythematosus, the residuals from the kidney transplant cannot be service connected as secondary to lupus erythematosus as a matter of law. See 38 C.F.R. § 3.310(a).

The Veteran does not report the residuals of a kidney transplant are directly connected to service. However, the Board will still consider whether service connection can be granted on a direct basis. A review of the evidence finds there is no indication the Veteran's kidney disease is a result of service on a direct basis as there was no diagnosis or indication of kidney disease in the Veteran's STRs. Furthermore, the Veteran testified that his lupus erythematosus attacked his kidneys, and private treatment records from October 1995 indicate the Veteran's renal failure was associated with his diagnosis of lupus erythematosus. Therefore, the Board finds that a preponderance of the evidence is against the claimed residuals of a kidney transplant being related to service on a direct basis.

Because the preponderance of the evidence is against the claim of service connection for residuals of a kidney transplant, including as secondary to lupus erythematosus, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 53-56 (1990).


ORDER

Service connection for lupus erythematosus is denied.

Service connection for residuals of a kidney transplant is denied



____________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


